Moses, Appellant. — Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 23, 1974, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issues were presented with respect to the facts. The instructions to the jury on the question of identification were prejudicial to defendant (see People v Bell, 38 NY2d 116). Hopkins, J. P., Rabin, Hawkins and O’Connor, JJ., concur.